




Restricted Stock Award (#) ____


GULFPORT ENERGY CORPORATION
2013 RESTATED STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD CERTIFICATE
THIS IS TO CERTIFY that Gulfport Energy Corporation, a Delaware corporation (the
“Company”), has offered you (the “Participant”) the right to receive Common
Stock (the “Stock” or “Shares”) of the Company under its 2013 Restated Stock
Incentive Plan (the “Plan”), as follows:
Name of Participant:        
Address of Participant:
14313 N. May Ave. Ste. 100

Oklahoma City, OK 73134
Number of Shares:    
Offer Grant Date:    
Offer Expiration Date:    30 Days after the Offer Grant Date    
Vesting
Commencement Date:     


Vesting Schedule:




By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Award Agreement, which is attached hereto as Annex I (the
“Award Agreement”) and the Plan (both incorporated herein by this reference as
if set forth in full in this document). By executing this Certificate, you
hereby irrevocably elect to accept the Restricted Stock rights granted pursuant
to this Certificate and the Award Agreement and to receive the shares of
Restricted Stock of Gulfport Energy Corporation designated above subject to the
terms of the Plan, this Certificate and the Award Agreement.
PARTICIPANT:






______________, an individual


Dated:___________________
GULFPORT ENERGY CORPORATION




By:
_________, [Authorized Officer]


Dated:___________________



















--------------------------------------------------------------------------------




ANNEX I


GULFPORT ENERGY CORPORATION
2013 RESTATED STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


This Restricted Stock Award Agreement (this “Award Agreement”), is made and
entered into on the execution date of the Restricted Stock Award Certificate to
which it is attached (the “Certificate”), by and between Gulfport Energy
Corporation, a Delaware corporation (the “Company”), and the Participant named
in the Certificate.
Pursuant to the Gulfport Energy Corporation 2013 Restated Stock Incentive Plan
(the “Plan”), the Administrator of the Plan has authorized the grant to
Participant of the right to receive shares of the Company’s Common Stock (the
“Award”), upon the terms and subject to the conditions set forth in this Award
Agreement and in the Plan. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Plan.
NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1.Restricted Stock Award. The Company hereby awards and grants to Participant,
for valid consideration with a value in excess of the aggregate par value of the
Common Stock awarded to Participant, the number of shares of Common Stock of the
Company set forth in the Certificate, which shall be subject to the restrictions
and conditions set forth in the Plan, the Certificate and in this Award
Agreement (the “Restricted Stock”). One or more stock certificates representing
the number of Shares specified in the Certificate shall hereby be registered in
the Participant’s name (the “Stock Certificate”), but will be deposited and held
in the custody of the Company for the Participant’s account as provided in
Section 3 hereof until such Restricted Stock becomes vested and all restrictions
thereon have lapsed. Participant acknowledges and agrees that shares of
Restricted Stock may be issued as a book entry with the Company's transfer agent
and that no physical certificates need be issued for so long as the shares
remain subject to forfeiture and restrictions on transfer.
2.Vesting. Except as otherwise provided in an employment agreement or service
agreement, the terms of which have been approved by the Administrator, the
Restricted Stock will vest and restrictions on transfer will lapse pursuant to
the Vesting Schedule set forth in the Certificate.
(a)Forfeiture of Unvested Shares; Right of Repurchase. Except as otherwise
provided in this Section or in an employment agreement or service agreement, the
terms of which have been approved by the Administrator, if Participant ceases
Continuous Service for any reason, including death or Disability, Participant
will immediately forfeit the Restricted Stock that has not vested and as to
which restrictions have not lapsed (“Unvested Shares”), and such Unvested Shares
will be cancelled as outstanding shares of Common Stock; provided that, the
Administrator may, but will not be required to, provide for an acceleration of
vesting upon the termination of Continuous Service of a Participant. If
Participant provided consideration other than in the form of prior services, the
Company may repurchase Participant’s Unvested Shares as provided in Section 10.7
of the Plan.
(a)Restriction on Transfer of Unvested Shares. Participant is not permitted to
transfer, assign, grant a lien or security interest in, pledge, hypothecate,
encumber, or otherwise dispose of any of the Unvested Shares, except as
permitted by this Award Agreement.




--------------------------------------------------------------------------------




1.Deposit of the Unvested Shares. Participant shall deposit all of the Unvested
Shares with the Company to hold in its custody until they become vested, at
which time such vested Restricted Stock will no longer constitute Unvested
Shares. If requested by the Company, Participant shall execute and deliver to
the Company, concurrently with the execution of this Award Agreement (and/or, if
requested by the Company, from time to time thereafter during the Restricted
Period) blank stock powers for use in connection with the transfer to the
Company or its designee of Unvested Shares that do not become vested. The
Company will deliver to Participant the Stock Certificate for the shares of
Common Stock that become vested upon the lapse of the forfeiture and
non-transferability restrictions thereon.
2.Rights as a Shareholder, Voting, Dividends. Subject to the terms of this Award
Agreement, Participant will have all the rights of a shareholder with respect to
the Restricted Stock, including the right to vote the Restricted Stock and to
receive any dividends thereon; provided that any dividends paid with respect to
Unvested Shares will not be paid to Participant until the Unvested Shares with
respect to which the dividends were paid become vested and are no longer subject
to forfeiture and restrictions on transfer. Any such dividends will be deposited
with and held in escrow by either the Company, a third party escrow agent or
trustee as selected by the Administrator in its sole discretion, until such time
as the Unvested Shares with respect to which such dividends were issued become
vested and deliverable to Participant, at which time such dividends will be
released from escrow and paid to Participant. If the Unvested Shares relating to
dividends held in escrow are subsequently forfeited, such dividends
automatically will be forfeited, released from escrow and returned to the
Company.
3.Compliance with Laws and Regulations. The issuance and transfer of Common
Stock is subject to the Company’s and Participant’s full compliance, to the
satisfaction of the Company and its counsel, with all applicable requirements of
federal, state, and foreign securities laws and with all applicable requirements
of any securities exchange on which the Common Stock may be listed at the time
of such issuance or transfer. Participant understands and acknowledges that,
notwithstanding any other provision of the Award Agreement to the contrary, the
vesting and holding of the Restricted Stock is expressly conditioned upon
compliance with the Securities Act and all applicable federal, state, and
foreign securities laws. Participant agrees to cooperate with the Company to
ensure compliance with such laws. Participant further understands and
acknowledges that the Company is under no obligation to register or qualify the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission, foreign securities regulatory authority, or any
securities exchange to effect such compliance.
4.Tax Withholding.
As a condition to the release of shares of Common Stock from escrow and lapse of
restrictions on transfer, no later than the first to occur of (i) the date as of
which the all or any of the shares of Restricted Stock vest and the restrictions
on their transfer lapse, or (ii) the date required by Section 6(b), Participant
shall pay to the Company any federal, state, or local taxes required by law to
be withheld with respect to the shares of Restricted Stock that vest and for
which the restrictions lapse. Participant shall pay such amount to the Company
in cash or, tothe extent permitted by the Administrator, by tendering Common
Stock held by Participant, including Restricted Stock held in escrow that
becomes vested, with a Fair Market Value on the date the Restricted Stock vests
equal to the amount of Participant’s minimum statutory tax withholding
liability, or a combination thereof. If Participant fails to make such payments,
the Company will, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to Participant any federal, state, or
local taxes required by law to be withheld with respect to such shares of Common
Stock. Payment of the tax withholding by a Participant who is an Insider by
tendering Common Stock, including shares held in escrow, is subject to
pre-approval by the Administrator, in its sole discretion, which in the case of
a Participant who is an Officer or Director will be in a manner that complies
with the specificity requirements of Rule 16b-3, including the name of the




--------------------------------------------------------------------------------




Participant involved in the transaction, the nature of the transaction, the
number of shares to be acquired or disposed of by the Participant and the
material terms of the Award involved in the transaction.
(a)Participant may elect, within 30 days of the Offer Grant Date, to include in
gross income for federal income tax purposes pursuant to Section 83(b) of the
Code, an amount equal to the aggregate Fair Market Value on the Date of Grant of
the Restricted Stock less the amount, if any, paid by Participant (other than by
prior or future services) for the Restricted Stock granted hereunder. In
connection with any such election, Participant shall promptly provide the
Company with a copy of such election as filed with the Internal Revenue Service,
and pay to the Company, or make such other arrangements satisfactory to the
Administrator to pay to the Company based on the Fair Market Value of the
Restricted Stock on the Offer Date of Grant, any federal, state, or local taxes
required by law to be withheld with respect to such Restricted Stock at the time
of such election. If Participant fails to make such payments, the Company will,
to the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to Participant any federal, state, or local taxes required by
law to be withheld with respect to such Restricted Stock.
1.No Right to Continued Service. Nothing in this Award Agreement or in the Plan
imposes or may be deemed to impose, by implication or otherwise, any limitation
on any right of the Company or any Related Company to terminate Participant’s
Continuous Service at any time.
2.Representations and Warranties of Participant. Participant represents and
warrants to the Company as follows:
(a)Agrees to Terms of the Plan. Participant has received a copy of the Plan and
has read and understands the terms of the Plan, the Certificate, and this Award
Agreement, and agrees to be bound by their terms and conditions. Participant
acknowledges that there may be adverse tax consequences upon the vesting of
Restricted Stock or disposition of the shares of Common Stock once vested, and
that Participant should consult a tax advisor before such time.
(b)Stock Ownership. Participant is the record and beneficial owner of the
Restricted Stock with full right and power to transfer the Unvested Shares to
the Company free and clear of any liens, claims, or encumbrances and Participant
understands that the Stock Certificates evidencing the Restricted Stock will
bear a legend referencing this Award Agreement.
(a)Rule 144. Participant understands that Rule 144 promulgated under the
Securities Act may indefinitely restrict transfer of the Common Stock if
Participant is an “affiliate” of the Company (as defined in Rule 144), or for up
to one year if “current public information” about the Company (as defined in
Rule 144) is not publicly available regardless of whether Participant is an
affiliate of the Company.
1.Adjustments. If, as a result of any adjustment pursuant to Section 11.1 of the
Plan, Participant becomes entitled to receive any additional shares of Common
Stock or other securities (“Additional Securities”) in respect of the Unvested
Shares, the total number of Unvested Shares will be equal to the sum of (i) the
initial Unvested Shares, and (ii) the number of Additional Securities issued or
issuable in respect of the initial Unvested Shares and any Additional Securities
previously issued to Participant.
2.Restrictive Legends and Stop-Transfer Orders.
(a)Legends. To the extent that a Stock Certificate or Stock Certificates
representing Unvested Shares is/are issued in physical form rather than through
book entry with the Company’s transfer agent, Participant understands and agrees
that the Company will place the legends set forth below or similar legends on
any Stock Certificate evidencing the Common Stock, together with any other
legends that may be required by




--------------------------------------------------------------------------------




federal, state, or foreign securities laws, the Company’s articles of
incorporation or bylaws, any other agreement between Participant and the
Company, or any agreement between Participant and any third party:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH
PUBLIC RESALE AND TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.
The Company will remove the above legend at such time as the shares of Common
Stock in question are no longer subject to restrictions on public resale and
transfer pursuant to this Award Agreement. Any legends required by applicable
federal, state, or foreign securities laws will be removed at such time as such
legends are no longer required.
(b)Stop-Transfer Instructions. To ensure compliance with the restrictions
imposed by this Award Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and if the Company
transfers its own Common Stock, it may make appropriate notations to the same
effect in its own records.
(c)Refusal to Transfer. The Company will not be required (i) to transfer on its
books any shares of Common Stock that have been sold or otherwise transferred in
violation of this Award Agreement; or (ii) to treat as owner of such shares, or
to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares have been so transferred.
3.Modification. The Award Agreement may be modified only in writing signed by
both parties.
Interpretation. Any dispute regarding the interpretation of this Award Agreement
must be submitted by Participant or the Company to the Administrator for review.
The resolution of such a dispute by the Administrator will be final and binding
on the Company and Participant.
1.Entire Agreement. The Plan and the Certificate are incorporated herein by
reference, and Participant hereby acknowledges receiving a copy of the Plan.
This Award Agreement, the Certificate and the Plan constitute the entire
agreement of the parties and supersede all prior undertakings and agreements
with respect to the subject matter hereof. In the event of a conflict or
inconsistency between the terms and conditions of this Award Agreement, the
Certificate, and the Plan, the Plan will govern.
2.Notices. Any notice required under this Award Agreement to be given or
delivered to the Company must be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Participant must be in writing and addressed to
Participant at the address indicated on the Certificate or to such other address
as Participant designates in writing to the Company. All notices will be deemed
to have been given or delivered (a) upon personal delivery, (b) five days after
deposit in the United States mails by certified or registered mail (return
receipt requested), (c) two business days after deposit with any return receipt
express courier (prepaid), or (d) one business day after transmission by
facsimile.
3.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement. This Award Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Award Agreement is binding upon
Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.
4.Governing Law. This Award Agreement is governed by and construed in accordance
with the laws of the State of Delaware without giving effect to its conflict of
law principles. If any provision of this Award




--------------------------------------------------------------------------------




Agreement is determined by a court of law to be illegal or unenforceable, then
such provision will be enforced to the maximum extent possible and the other
provisions of the Award Agreement will remain fully effective and enforceable.




























































--------------------------------------------------------------------------------




EXHIBIT A


Gulfport Energy Corporation 2013 Restated Stock Incentive Plan




